Citation Nr: 0211015	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
adjustment disorder with depressed mood, currently rated as 
50 percent disabling.  

(The issues of entitlement to an evaluation in excess of 20 
percent for service-connected sacroiliac strain with 
herniation and with resultant degenerative joint disease of 
the lumbar spine and entitlement to a total rating for 
compensation purposes based on unemployability due to 
service-connected disability (TRIU), will be the subject of a 
later Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peace-time military service from 
February 1958 to July 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from VA RO rating decisions dated in March 2000 and 
January 2001, which denied the veteran's claim for an 
evaluation in excess of 50 percent for service-connected 
adjustment disorder with depressed mood.  In this regard it 
is noted that while the veteran initiated an appeal of a 
November 1998 rating decision which granted service 
connection for the adjustment disorder (and assigned an 
initial 50 percent evaluation), he withdrew this appeal by 
written correspondence dated and received in February 1999.  
Thus, the instant matter arises from a later claim, one 
received in April 1999.  Accordingly, this appeal was not 
initiated following an original award, the rating issue on 
appeal is the result of a claim for increased entitlement, 
and not one involving the propriety of the original 
evaluation assigned, with no application of Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran has also completed appeals of the January 2001 
denials of the other two claims on appeal, the subject of a 
future Board decision.  With regard to these two additional 
matters, the Board is undertaking additional development of 
the service-connected sacroiliac strain disorder claim as 
well as the TRIU claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When this development is complete, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
two issues.  

The veteran's sworn testimony was obtained at personal 
hearings at the RO in April 1997 and July 2001, as well as 
before the undersigned Member of the Board, sitting at the RO 
(Travel Board hearing) in April 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The medical evidence reveals that the veteran's 
adjustment disorder with depressed mood is not productive of, 
and does not more closely approximate, occupational and 
social impairment with deficiencies in most areas, due to 
symptoms such as: obsessive rituals; illogical or irrelevant 
speech; near-continuous panic, or depression affecting the 
ability to function independently; neglect of personal 
appearance and hygiene; and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for adjustment disorder with depressed mood are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9434 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate his claim 
and to assist him in developing the relevant evidence was 
recently revised.  66 Fed. Reg. 45,620, 45,630- 32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  The changes in 
the regulation are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
potentially apply to all claims filed on or after November 9, 
2000, or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc); VAOPGCPREC 11-2000.

The RO has obtained copies of all pertinent medical records 
from the Social Security Administration (SSA), as well as 
copies of all identified VA and private care providers.  He 
has also been afforded numerous VA psychiatric examinations 
and informal out-patient evaluations, most recently in August 
2000.  The Board finds that, as to the sole claim adjudicated 
on the merits herein, no reasonable possibility exists that 
any further assistance would aid the appellant in 
substantiating his claim.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); 38 C.F.R. § 3.159(d).  In a May 2001 letter 
to the veteran, the RO advised him that it would obtain 
medical records, employment records or records from other 
Federal agencies, with his assistance.  He was also advised 
as to the evidence necessary to result in a favorable 
decision in his claim.  Therefore, VA met its duties to 
inform the appellant of the evidence needed to substantiate 
his claim or to develop additional evidence.  

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's adjustment disorder with depressed mood is 
currently rated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

For the next higher 70 percent evaluation to be warranted, 
there must be occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

Upon reviewing the rating criteria in relation to the 
veteran's adjustment disorder with depressed mood, the Board 
finds that the veteran's disability picture is most 
consistent with, most closely approximates, but does not 
exceed, the criteria for the current 50 percent disability 
evaluation.  Thus, an increased disability evaluation is not 
warranted.  In this regard, the objective clinical evidence 
of record does not show that the veteran experiences 
inability to establish and maintain effective relationships, 
deficiencies in most areas of occupational and social areas, 
impaired thinking, suicidal ideation, obsessive rituals, 
illogical, obscure or irrelevant speech, near-continuous 
panic, or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  

VA treatment records dated from February 1998 to May 2000 
demonstrate ongoing group counseling for depression 
management.  However, several opinions of VA psychiatric care 
providers have noted that the veteran's observed attitude and 
statements lead them to conclude that he appears to have 
secondary gain issues in maintaining his depression, and that 
his primary goal is to increase his service-connected 
disability compensation.  While the veteran explains these 
notes by asserting that he has had a personality conflict 
with one of his VA psychiatrists, the record clearly shows 
several opinions to the effect that the veteran is 
maintaining his depression for increased VA compensation 
benefits.  See VA psychiatric therapy notes dated: October 
22, 1999; April 5, 2000; April 19, 2000; April 26, 2000; 
May 1, 2000; August 8, 2000; and, December 13, 2000.  

Doubts as to the sincerity of the veteran's complaints and 
financial motives are not limited to VA personnel.  See 
private treatment records dated February 5, 1991, wherein Dr. 
Michael D. Slomka notes that the veteran "tends to 
exaggerate his responses to various maneuvers," concluding 
that there is no reason to believe that [the veteran] cannot 
achieve the work capacity status that he enjoyed prior to the 
accident of 25 February 1990."  

On VA examination in August 2000, the veteran expressed 
disappointment in prior examiners in that he felt they did 
not form their own opinion regarding his diagnosis and 
treatment, but rather blindly copied what had been opined 
before.  The veteran also expressed disappointment in a 
personality conflict with one of his treating psychiatrists 
at VA.  The veteran reported that he has enjoyed a long-term 
relationship with a girlfriend, that they have been together 
for approximately 10 years, but that his back disorder and 
pain requires that he not work, not do house work and spend 
12 to 18 a day hours in bed.  The veteran also indicated that 
he last worked in 1991 for an appliance company, but had to 
quit his job due to back pain.  On mental status examination, 
his mood was appropriate; affect indicated some cynical and 
negative thought process; his eye contact was adequate; he 
was alert and oriented to person, place, time and situation; 
attention, concentration, and short term memory were all 
within normal limits; his long term memory was mildly 
impaired; and he demonstrated an ability to note relevant 
similarities between two objects, a skill which was thought 
to require some abstract thinking.  His interpretation of a 
proverb was concrete; he was able to perform simple mental 
arithmetic problems; his fund of knowledge of common 
information was within normal limits and suggestive of 
average intelligence; and, he reported that he was a member 
of MENSA with an IQ of 145.  He denied visual hallucinations; 
admitted to frequent suicidal ideation with a plan, but 
denied any previous attempts, stating that he stopped from 
carrying forth his plans because of concern for his father; 
and he denied any homicidal ideation or intent.  The veteran 
reported a history of violent behavior, estimating that he 
was involved in between 150 and 200 fights in his life, 
although he was never arrested.  There was no evidence of a 
formal thought disorder, insight into his problems was 
limited, and social judgment was good.  Subjective complaints 
included spending the last two days in bed due to depression; 
he indicated that he does not share a bedroom with his lady 
friend due to his sleep difficulty and irregular sleep hours, 
and doesn't really see her that much and doesn't watch 
television with her; and the veteran reported a decrease in 
concentration.  He reported frequently crying.  

As for a diagnostic impression, the examiner was somewhat 
puzzled in that the veteran feels that his depression will be 
greatly alleviated when he receives the VA disability 
benefits he feels he deserves, rather than focusing on 
cognitive behavioral therapy to treat his depression, as 
recommended by his VA psychiatrist.  After reviewing the 
evidence of record, the examiner agreed with the opinions of 
the veteran's previous psychiatrists that the veteran's 
depression-whether consciously or unconsciously, is 
maintained for a secondary gain.  The main cause of his 
depression presently was his perceived inability to establish 
equitable compensation for his VA disabilities, as he feels 
he needs this money to take over the care of his 46 year old 
retarded sister from the hands of his demented elderly 
father.  The diagnoses were adjustment disorder, with 
depressed mood, and alcohol abuse, by history, denied by 
veteran.  A score on the Global Assessment of Functioning 
(GAF) scale was 60.  Historically, it was noted that a GAF 
score of 58 was obtained on VA examination in January 1998.  

The above August 2000 VA examination report and opinion, as 
well as the VA treatment records dated from 1999 to October 
2000, consistently show that the veteran's adjustment 
disorder with depressed mood is not productive of 
occupational and social impairment with deficiencies in most 
areas, due to symptoms such as: obsessive rituals; illogical 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently; neglect of 
personal appearance and hygiene; and an inability to 
establish and maintain effective relationships.  

In finding so, the Board acknowledges the June 24, 1998 VA 
medical and psychiatric statement of J. H. K, M.D., 
indicating that the veteran has a chronic depressive 
disorder.  Symptoms of the veteran's service-connected 
psychiatric disorder are not listed, and it is the severity 
of those symptoms which is at issue in this case.  The Board 
emphasizes that an examiner's analysis of the symptomatology 
is essential in evaluating the claim.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but VA's Schedule specifically directs that the various 
examination reports, the analysis of the symptomatology, and 
the full consideration of the whole history of the rating 
agency will be.  38 C.F.R. § 4.130 Part 4 (2001).  

The Board has given due consideration to the veteran's sworn 
testimony obtained at two RO hearings and before the 
undersigned Member of the Board at the RO.  However, as 
observed above, it is not the veteran's complaints which 
control here, but the analysis of his objectively 
demonstrated symptoms by a qualified examiner which do.  38 
C.F.R. § 4.130 Part 4 (2001).  

The Board also notes that the veteran's GAF score of 60 is 
indicative of moderate difficulty in social and occupational 
functioning, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DMS-IV).  See 38 C.F.R. § 4.130.  As 
such, the veteran's symptomatology does not exceed, but most 
closely fits within, the criteria for the currently assigned 
50 percent disability evaluation.  

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his adjustment disorder with depressed mood, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Moreover, the Board finds that the 50 percent 
disability evaluation contemplates the occupational 
impairment demonstrated in this case.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  

If after consideration of all the evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).  The Board 
finds that the preponderance of the evidence is against a 
finding of entitlement to a disability evaluation in excess 
of 50 percent for the veteran's adjustment disorder with 
depressed mood.


ORDER

The claim for an increased rating for service-connected 
adjustment disorder with depressed mood, currently evaluated 
as 50 percent disabling, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

